Opinion by
White, P. J.
§450. Appeal from justice’s court; certified copy of bill of costs; transcript held sufficient. Appellee having recovered a judgment against appellant in justice’s court, the latter appealed to the county court, and the appeal was dismissed on motion of appellee, upon the ground that the transcript w-as not accompanied by a certified copy of the bill of costs taken from the justice’s fee-book, as inquired by ax-tide 1640, Revised Statutes. While there is xxo certified copy of the bill of costs separate from the transcript, there is a bill of costs amounting to $23.55 in the transcript, and following it a certificate of the justice that the transcript is .a true one of all the entries on his docket, etc. Held: There was a substantial compliance with said article 1640, and the court erred in dismissing the appeal.
Reversed and remanded.